DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes 
Examiner notes that there is no power of attorney on record. 
Response to Arguments
Applicant’s arguments/remarks filed on 06/14/2022 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the specification has/have overcome the objection(s). However, applicant’s amendments introduced new drawing objections. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, applicant’s amendments introduced new 112b issues. 
With respect to the claim rejection(s) under 35 U.S.C. § 102 in view of Van, Applicant’s argument that the subject matter of SG 102001808790 having a filing date of 10/04/2018 of Van is not prior art because 10/04/2018 is after Applicant’s effective priority date is found persuasive. In accordance to MPEP § 216, Applicant is entitled to 06/28/2018 as the effective filing date. Applicant’s argument that the subject matter relied on the rejection is not present in SG 10201801184 is found persuasive. As a result, the rejection(s) in view of Van are withdrawn. 
With respect to the claim rejection(s) under 35 U.S.C. § 102 in view of Stadlmann or Busato, Applicant’s arguments are moot in view of the new grounds of rejection presented in this Office action.
 Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “means to calculate a needed amount of resin based on object design of a single printing process” in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“resin delivery (functional language) mechanism (generic place holder) comprising at least one holder (generic place holder) for removably receiving (functional language) at least one resin tank (insufficient structure to perform the resin delivery and the removably receiving functions) in claim 1 with corresponding structure/scope disclosed in at least ¶ [0010], [0017], [0055], [0059], [0064-0065], and Figs. 5-9 of applicant’s published application.
“a means to calculate a needed amount of resin based on object design of a single printing process” in claim 1 without a corresponding structure in applicant’s published application.
“build platform arranged to move in a vertical direction” in claim 8 with corresponding structure disclosed in at least ¶[0050-0052] and Figs. 3-5 of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 and 13-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a means to calculate a needed amount of resin based on object design of a single printing process” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. ¶[0055] of applicant’s published application is insufficient disclosure to determine the corresponding structure for performing the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “holder for removably receiving at least one resin tank”. Since claim 1 does not positively recite the at least one resin tank as a component of the apparatus and dependent claim 12 positively recites the at least resin tank as a component of the apparatus, it is unclear whether or not the other limitations about the at least one resin tank such as “the at least one resin tank is at least one resin capsule for holding a single shot of resin arranged to be emptied to the vat” are required by claim 1 or have patentable weight. Thus, the scope of claim 1 is unclear as it can have multiple plausible interpretations. Examiner recommends applicant to positively recite the at least one resin tank as a component of the apparatus. 
Claim(s) 2-11 and 13-16 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 10 recites the limitation “the piston” which is indefinite. There is insufficient antecedent basis for this limitation in the claims because claim 10 depends from claim 1 and the “piston” is not introduced until claim 3 or claim 9.
Claim 14 recites the limitation “in connection with manufacturing the single printing design” which is indefinite. There is insufficient antecedent basis for this limitation “the single printing design” in the claims. Is the single printing design same or different from the single printing process introduced in claim 1? Is the single printing design same or different from the object design introduced in claim 1 or claim 13? Examiner recommends applicant to change the limitation to --in connection with manufacturing of the object in the single printing process--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claim(s) 1-6, 8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadlmann (US 20200368973 – of record) in view of Costabeber (US 20180178452) and/or Lin (US 20190184618).

Regarding claims 1-6, 8, and 11, Stadlmann discloses a stereolithography apparatus (Abstract and Fig. 1) comprising:
a resin delivery mechanism (300) comprising at least one holder (302) for removably receiving at least one resin tank (P0072-0073, Figs. 10-12),
a vat (4) for receiving the resin from said  receiving at least one resin tank (abstract P0055, Fig. 1, and Fig. 16 using 312 instead of 111), said vat (4) in operational connection with a build platform (build platform holding object 2 not labeled on the figures) on which an object (2) to be manufactured is built (P0080, Fig. 80), 
a piston (plunger 301) arranged to empty the resin from the resin capsule into the vat (P0055, 0072-0073 and Figs. 1 & 10-12), 
wherein the at least one resin tank is at least one resin capsule for holding a single shot of resin arranged to be emptied to the vat during a single printing process …, and  the single shot of resin in said at least one resin capsule is the amount of resin needed for said single printing process (312 is a capsule capable of containing a single shot/injection of resin arranged to emptied for a single printing process to manufacture a single 3D object when the plunger 301 is driven from its starting position to its end position, wherein the single shot/injection of resin in said at least one resin capsule is an amount of resin needed/sufficient for said single printing process: P0072-0076, 0101-0102,  0105, and claim 27),   
wherein the single shot of resin is arranged to be emptied from the at least one resin capsule to the vat (4), the vat being arranged for holding resin during said single printing process (abstract, P0055, Fig. 1, and Fig. 16 using 312 instead of 111), 
wherein the at least one resin capsule (312) is disposable (P0103-0104);
wherein the at least one resin capsule is located above the vat whereby the resin is injected straight to the vat (abstract, P0055, Fig. 1, and Fig. 16 using 312 instead of 111), 
wherein the vat comprises at least one channel (4 defines a channel) arranged to receive the resin from the resin capsule (abstract and Fig. 16 using 312 instead of 111), 
wherein the build platform is arranged to move in a vertical direction during said single process (P0058, 0080, Fig. 1, Fig. 16), 
wherein the apparatus comprises two or more holders for receiving resin capsules holding a single shot of resin (each generic cartridge system 5 and 6 in Fig. 1 includes a capsule holder, and the capsules are capable of holding a single shot of resin: P0056, 0101, Figs. 1 and 10, and as applied in claim 1 above; in addition, the duplication of parts is within one of ordinary skill in the art: See MPEP §§ 2112.01 I, 2114 I-II, and 2115).
Stadlmann differs from the claimed invention in that Stadlmann fails to disclose wherein the apparatus includes a means to calculate a needed amount of resin based on object design of a single printing process.
However, in the same field of endeavor, stereolithography apparatuses, Costabeber discloses the technique of including in a stereolithography apparatus a means (data processing unit(s) 3 and/or 6: P0103-0104, 0117, Figs. 1-2) configured to calculate a needed amount of resin based on object design of a single printing cycle to manufacture a single 3D object (P0063, Fig. 2) and the technique of using disposable resin cartridges configured to transfer resin to the vat of the stereolithography apparatus (P0011, 0052, 0058, and 0092), wherein the amount of material in the cartridge can be at least the amount of material needed for manufacturing the 3D object during its printing process/cycle (P0052-0054, 0063) for the benefit(s) of ensuring that the stereolithography apparatus has sufficient material to manufacture the 3D object (P0064, 0105).
In the same field of endeavor, stereolithography apparatuses, Lin discloses the techniques of including in a stereolithography apparatus a means (processing module) configured to calculate a needed amount of material based on object design of a single printing cycle to manufacture a single 3D object (P0006, 0016-0017, Figs. 1-3B) and to ensure that the stereolithography apparatus is provided with an amount of material at least equal to the calculated needed amount of material (P0023-0025) for the  benefit(s) of keeping the material fresh, avoiding deterioration of the material,  and/or reducing usage of material (P0025).
Since Stadlmann discloses that since the substance quantity within the cartridge is known, it is possible to generate only a precisely defined number or a precisely defined object volume, depending on the requirement (P0101), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Stadlmann in view of Costabeber and/or Lin by incorporating a means configured to calculate a needed amount of resin based on object design to manufacture the object during the single printing process and ensuring that the single shot of resin in said at least one resin capsule is the amount of resin needed for said single printing process for the benefit(s) of ensuring that the stereolithography apparatus has sufficient resin to manufacture the 3D object, keeping the resin fresh, avoiding deterioration of the resin,  and/or reducing/optimizing usage of resin as suggested by Costabeber and/or Lin. See MPEP §§ 2143 I A, 2143 I C, and/or 2143 I G.
Regarding claims 13-15, as applied to claim 1 above, the combination further discloses/suggest a method of operating a stereolithography apparatus according to claim 1, (P0001 of Stadlmann and combination as applied to claim 1 above), the method comprising the steps of:
receiving at said stereolithography apparatus data of an object design (receiving layer information of the desired 3D object in the control unit 9 of said apparatus: P0005-0007 and 0058 of Stadlmann),
defining at said stereolithography apparatus the needed amount of resin for the single printing process by using the received data of the object design (“since the substance quantity within the cartridge is known, it is possible to generate only a precisely defined number or a precisely defined object volume, depending on the requirement”: P0101, 0105, and claim 27 of Stadlmann; P0063, 0103 of Costabeber; and P0006, 0017 of Lin), 
obtaining such at least one resin capsule holding said need amount of resin for the single printing process (P0101, 0105, and claim 27 of Stadlmann) and fastening the at least one resin capsule to the at least one holder (P0019, 0072-0073 and Figs. 10-11 of Stadlmann),
emptying the at least one resin capsule, holding said single shot of resin, into the vat (P0072-0076, Figs. 12-13, and as applied to claim 1 above), 
wherein two or more resin capsules are fastened to the at least one holder, and each of the two or more resin capsules is emptied in connection with manufacturing the single printing design (fixing at least two capsules in the at least one holder and emptying the capsules in connection with manufacturing of a single 3D object composed of different materials: P0019, 0095), and 
wherein the resin capsule is emptied by a movement of a piston (312 is emptied by a movement of a plunger 110: P0076, Figs. 11-13, and as applied to claim 3 above). See MPEP § 2112.02 I.
Claim(s) 1-6, 8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busato (US 20210023787 – of record) in view of Costabeber (US 20180178452) and/or Lin (US 20190184618).
Regarding claims 1-6, 8, and 11, Busato discloses a stereolithography apparatus (Abstract and Fig. 4) comprising:
a resin delivery mechanism (1) comprising at least one holder (3) for removably receiving at least one resin tank (P0041, 0043, 0045, 0081, and Fig. 1), 
 a vat (4) for receiving resin from said at least one resin tank (P0039, 0119-0120, Fig. 4, and Fig. 8), said vat in operational connection with a build platform (202) on which an object to be manufactured is built (P0050, 0084, and Fig. 4), wherein
the at least one resin tank is at least one resin capsule for holding a single shot of resin arranged to be emptied to the vat, wherein … the single shot of resin in said at least one resin capsule is an amount of resin needed for said single printing process (5 is capable of being a capsule as it has the same structure and function as applicant’s capsule and contains a single shot/injection of resin arranged to emptied for a single printing process to manufacture a single 3D object when the plunger 711 is driven to convey the resin from 5 into 4 in a “single passage”, wherein the single shot/injection of resin in said at least one resin capsule is an amount of resin needed/sufficient for said single printing process: P0063-0065, 0071, P0113, 0119-0120, and Fig. 8),   
wherein the single shot of resin is arranged to be emptied from the at least one resin capsule to the vat (4), the vat (4) arranged for holding resin during said single printing process (P0039, 0119-0120, Fig. 4, and Fig. 8), 
a piston (plunger 711) arranged to empty the resin from the resin capsule into the vat (P0055, 0072-0073 and Figs. 1 & 10-12), 
wherein the resin capsule is disposable (5 is disposable as 1 is disposable: P0065);
wherein the resin capsule is located above the vat (5 is above 4: Fig. 1) whereby the resin is injected straight to the vat (P0039 and 0119-0120), 
wherein the vat (4) comprises at least one channel (81) arranged to receive the resin from the resin capsule (P0043 and Fig. 8), 
wherein the build platform (202) is arranged to move in a vertical direction during said single printing process (P0050, 0084, and Fig. 4), and
two or more holders for receiving resin capsules holding a single shot of resin (each generic cartridge system 5 and 6 in Fig. 1 includes a capsule holder, and the capsules are capable of holding a single shot of resin: P0056, 0101, Figs. 1 and 10, and as applied in claim 1 above; in addition, the duplication of parts is within one of ordinary skill in the art). See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
Busato differs from the claimed invention in that Busato fails to disclose wherein the apparatus includes a means to calculate a needed amount of resin based on object design of a single printing process.
However, in the same field of endeavor, stereolithography apparatuses, Costabeber discloses the technique of including in a stereolithography apparatus a means (data processing unit(s) 3 and/or 6: P0103-0104, 0117, Figs. 1-2) configured to calculate a needed amount of resin based on object design of a single printing cycle to manufacture a single 3D object (P0063, Fig. 2) and the technique of using disposable resin cartridges configured to transfer resin to the vat of the stereolithography apparatus (P0011, 0052, 0058, and 0092), wherein the amount of material in the cartridge can be at least the amount of material needed for manufacturing the 3D object during its printing process/cycle (P0052-0054, 0063) for the benefit(s) of ensuring that the stereolithography apparatus has sufficient material to manufacture the 3D object (P0064, 0105).
In the same field of endeavor, stereolithography apparatuses, Lin discloses the techniques of including in a stereolithography apparatus a means (processing module) configured to calculate a needed amount of material based on object design of a single printing cycle to manufacture a single 3D object (P0006, 0016-0017, Figs. 1-3B) and to ensure that the stereolithography apparatus is provided with an amount of material at least equal to the calculated needed amount of material (P0023-0025) for the  benefit(s) of keeping the material fresh, avoiding deterioration of the material,  and/or reducing usage of material (P0025).
Since Busato further discloses the desire to limit the quantity of material in the cartridges to the minimum quantity required (P0065), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Busato in view of Costabeber and/or Lin by incorporating a means configured to calculate a needed amount of resin based on object design to manufacture the object during the single printing process and ensuring that the single shot of resin in said at least one resin capsule is the amount of resin needed for said single printing process for the benefit(s) of ensuring that the stereolithography apparatus has sufficient resin to manufacture the 3D object, keeping the resin fresh, avoiding deterioration of the resin,  and/or reducing/optimizing usage of resin as suggested by Costabeber and/or Lin. See MPEP §§ 2143 I A, 2143 I C, and/or 2143 I G.
Regarding claims 13-15, as applied to claim 1 above, the combination further discloses/suggests a method of operating a stereolithography apparatus according to claim 1 (P0084 of Busato and as applied to claim 1 above), the method comprising the steps of:
receiving at said stereolithography apparatus data of a printing design (receiving requirements set for a 3D object to be made: P0003-0007 and 0114; Official notice is taken that this is an inherent step in stereolithography 3D printing),
defining at said stereolithography apparatus the needed amount of resin for the single printing process by using the received data of the printing design (defining the needed amount of resin for the single printing process by using the requirements set for the 3D object such that amount of resin is the minimum amount required to produce the 3D object: P0062-0065 of Busato; P0063, 0103 of Costabeber; and P0006, 0017 of Lin), 
obtaining such at least one resin capsule holding said need amount of resin for the single printing process (P0063-0066 of Busato) and fastening the at least one resin capsule to the at least one holder (connecting 5 to 3: P0081 and Fig. 1 of Busato),
emptying the at least one resin capsule, holding said single shot of resin, into the vat (P0071, 0113, 0119-0120, Fig. 8 of Busato and as applied to claim 1 above), 
wherein the resin capsule is emptied by a movement of a piston (0071, P0113, 0119-0120, and Fig. 8 of Busato), and 
 wherein two or more resin capsules (5 and 12) are fastened to the at least one holder (5 and 12 are connected/fastened to 3: P0055, 0081 and Fig. 1 of Busato), and each of the resin capsules is emptied in connection with manufacturing the single printing design (emptying 5 and 12 in connection with manufacturing of the single 3D object for the benefit(s) of producing a 3D object composed of different materials: P0063-0064 and 0134-0135). See MPEP §§ 2112.02 I.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busato in view of Costabeber and/or Lin as applied to claim 1 above, and further in view of Stadlmann (US 20180370136 – of record), Kuo (US 20160135493 – of record) and/or Smith (US 20150201790 – of record).
Regarding claim 7, as applied to claim 1 above, the combination Busato/Costabeber/Lin fails to disclose that the holder comprises adjustable clamps.
In the same field of endeavor, stereolithography apparatuses, Stadlmann further discloses the technique of using resilient detent hooks (106; i.e. adjustable clamps) in a support (102; i.e. a holder) as the holding means for holding a capsule (101) in the support/holder (P0062-0063 and Fig. 3-4).
In the same field of endeavor, 3D printing apparatuses, Kuo discloses the technique of including adjustable clips (67 and 69 or 73 and 75; i.e. adjustable clamps) in a holder (25/23) for holding resin capsule(s) (59) (P0058 and Figs. 3A-7D).  
In an analogous art, holders arranged for receiving cartridges of different sizes, Smith discloses the technique of including adjustable portions (32; i.e. adjustable clamps) in a cartridge holder (3) for the benefit(s) of enabling the cartridge holder to receive and hold cartridges of different sizes/shapes (P0045-0046 and Fig. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of the combination in view of Stadlmann, Kuo, and/or Smith by incorporating adjustable clamps to the inner surface of the holder for the benefit(s) of enabling the holder to receive and hold resin capsules of different volumes/sizes. See MPEP §§ 2143 I A, 2143 I C, and/or 2143 I G.
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busato in view of Costabeber and/or Lin as applied to claims 3 and 13 above, and further in view of Cai (CN 107351386A with English machine translation – of record) and/or Farnworth (US 20020195748 – of record).
Regarding claims 10 and 16, as applied to claims 3 and 13 above, the combination Busato/Costabeber/Lin fails to disclose that the piston is arranged to be pulled back, whereby a vacuum is formed inside the at least one resin capsule and resin from the vat is drained back into the at least one resin capsule.
However, Busato further discloses the technique of moving the piston backwards or forwards to control flow of material into and out of the containers and vat (P0077 and Figs. 8-11). 
In the same field of endeavor, stereolithography apparatuses, Cai discloses the techniques of configuring a piston to move forward to empty first material from a tank (501) into a vat (1) to fill the vat with a right amount of the first material and configuring the piston to move backwards such that the remaining first material in the vat is drained back from the vat into the tank for the benefit(s) of emptying the vat and facilitating change of material in the vat (Fig. 1, abstract, claim 8, and pg. 6 of translation).  
In the same field of endeavor, stereolithography apparatuses, Farnworth discloses the techniques of controlling backward and forward movement of a piston (102) to control resin transfer between a vat (14) and a tank (104) and of emptying the tank after completion of the printing process (P0027 and Fig. 1).  
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of the combination in view of Cai and/or Farnworth by configuring the piston to pull back such that i) a vacuum inside the resin capsule is formed and ii) resin from the vat is drained back into the resin capsule for the benefit(s) of enabling back flow of resin into the capsule for future use/reuse, emptying/draining the vat via the piston, and/or facilitating change of material in the vat. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of the combination in view of Cai and/or Farnworth by incorporating a step of pulling the piston back to form a vacuum inside the resin capsule and draining the resin back into the resin capsule after the completion of the printing process for the benefit(s) of enabling back flow of resin into the capsule for future use/reuse, emptying/draining the vat via the piston, and/or facilitating change of material in the vat. See MPEP §§ 2143 I A, 2143 I C, and/or 2143 I G.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743